Case 1:20-cv-22984-JJO Document 99 Entered on FLSD Docket 08/11/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-22984-CV-O’SULLIVAN

                                        [CONSENT]

 MENDEZ FUEL HOLDINGS, LLC, MENDEZ FUEL
 HOLDINGS 1, LLC, MENDEZ FUEL HOLDINGS 2,
 LLC, and MENDEZ FUEL HOLDINGS 3 LLC,

        Plaintiffs,

 v.

 KENDALL HEALTHCARE GROUP, LTD.,

        Defendant,

 and

 7-ELEVEN, INC. and SEI FUEL SERVICES, INC.,

        Defendants/Counterclaim Plaintiffs,

 v.

 MENDEZ FUEL HOLDINGS 3 LLC and MICHAEL
 MENDEZ,

        Counterclaim Defendants.

 ________________________________/

                                          ORDER

        THIS MATTER is before the Court on the Defendants/Counterclaim Plaintiffs 7-

 Eleven, Inc. and SEI Fuel Services, Inc.[’s] Motion for Enlargement of Time to Respond

 to Plaintiffs’ Motion for Partial Summary Judgment (DE# 98, 8/11/21). The defendants/

 counterclaim plaintiffs 7-Eleven, Inc. and SEI Fuel Services, Inc. (collectively “SEIF

 Defendants”) maintain that they did not receive notice of the Mendez Fuel Holdings 3,
Case 1:20-cv-22984-JJO Document 99 Entered on FLSD Docket 08/11/2021 Page 2 of 3




 LLC and Michael Mendez’s Motion for Summary Judgment on Count II of the Complaint

 and Count V of the Second Amended Counterclaim (DE# 88, 6/14/21). See

 Declarations of Eric Koenig and Urs Broderick Furrer (DE# 95-96 at ¶ 2, 8/9/21)

 (attesting that they “never received notification that Plaintiffs filed a Motion for Summary

 Judgment on Count II of the Complaint and Count V of the Second Amended

 Counterclaims.”).

        The plaintiffs/counter-defendants Mendez Fuel Holdings 3, LLC and Michael

 Mendez do not take the SEIF Defendants’ representations at face value. See Plaintiffs’

 Reply to Defendants’ Response to Notice of Non-Opposition to Motion for Summary

 Judgment on Count II of the Complaint and Count V of the Second Amended

 Counterclaim (DE# 97 at 2, 8/10/21) ( “Plaintiffs submit that a review of Defendants’

 Response [ECF 94] raises even more questions as opposed to answering the precise

 question that was posed by the Court in the August 6, 2021 Order”).

        The Court has discretion in enforcing the Local Rules. See Fluor Intercontinental,

 Inc. v. IAP Worldwide Servs., Inc., 533 F. App’x 912, 922 n. 35 (11th Cir. 2013) (noting

 that “a district court has discretion to waive or excuse noncompliance with its local

 rules.”). Moreover, summary judgment motions must be decided on the merits. “A

 district court cannot base the entry of summary judgment on the mere fact that the

 motion was unopposed, but, rather, must consider the merits of the motion.” United

 States v. One Piece of Real Prop. Located at 5800 SW 74th Ave., Miami, Fla., 363 F.3d

 1099, 1101 (11th Cir. 2004). Accordingly, it is

        ORDERED AND ADJUDGED that the Defendants/Counterclaim Plaintiffs 7-

 Eleven, Inc. and SEI Fuel Services, Inc.[’s] Motion for Enlargement of Time to Respond


                                              2
Case 1:20-cv-22984-JJO Document 99 Entered on FLSD Docket 08/11/2021 Page 3 of 3




 to Plaintiffs’ Motion for Partial Summary Judgment (DE# 98, 8/11/21) is GRANTED. The

 SEIF Defendants shall have until Monday, August 23, 2021 to file a response to the

 Mendez Fuel Holdings 3, LLC and Michael Mendez’s Motion for Summary Judgment on

 Count II of the Complaint and Count V of the Second Amended Counterclaim (DE# 88,

 6/14/21) and the Plaintiffs/Counterclaim Defendants Mendez Fuel Holdings 3, LLC and

 Michael Mendez’s Statement of Undisputed Material Facts.

       DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of

 August, 2021.

                                 _______________________________________
                                 JOHN J. O'SULLIVAN
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           3
